Citation Nr: 9913171	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-28 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969, to include service in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1994 from the Boston, 
Massachusetts, Regional Office (RO).  The sole issue on 
appeal concerns entitlement to service connection for post-
traumatic stress disorder (PTSD).  This appeal was previously 
remanded by the Board in August 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

A review of the evidence shows that the service medical 
records reflect no complaint or finding diagnostic of an 
acquired psychiatric disorder.  The veteran's DD 214 shows 
that he served in the Air Force and his occupational 
specialty was an airplane mechanic.  His rank at the time of 
discharge was an E-5.  The DD 214 does not indicate that he 
was awarded the Combat Infantry Badge, the Purple Heart, or 
other medal or citation indicative of combat.

Of record is an April 1994 letter from a VA staff 
psychiatrist which is to the effect that the veteran was one 
of his long term patients, and provides a diagnosis of PTSD 
which the psychiatrist states was acquired during military 
service.  

A VA psychiatric examination was conducted in June 1994.  At 
that time the veteran stated that he was an aircraft mechanic 
during service.  In Vietnam, he was a crew chief at Ton Son 
Nhut Air Base.  His job was to perform preflight checks to 
ensure that the planes were ready for flight.  He stated that 
he was on the flight line his entire year in Vietnam.  He 
reports that he came under enemy fire on several occasions 
while working on the flight line.  He states that Ton Son 
Nhut Air Base was large but the enemy attacks usually 
concentrated on the flight line.  He further reported that a 
helicopter crashed a short distance away, which resulted in 
an explosion and individuals being burned alive.  He reported 
that on one occasion while off base he was caught in a 
crossfire.  

At the time of the examination the veteran complained of 
intrusive recollections of the trauma and numbing of 
responsiveness consistent with PTSD.  He reported nightmares 
two to three time a week.  He avoided stimuli, which reminded 
him about Vietnam.  He tried to avoid crowds.  He indicated 
that his bad dreams caused him to wake up depressed.  The 
depression would then last all day.  The diagnosis was PTSD 
with depressive features.  

A hearing was held at the RO in January 1996.  At that time 
the veteran provided testimony concerning his inservice 
stressors.  A January 1996 statement from the VA treating 
psychiatrist contains a diagnosis of PTSD.  The psychiatrist 
stated that there was no question that the symptoms 
associated with the PTSD could be traced to severe traumatic 
experiences under fire as a crew chief at a Vietnamese air 
base.  

An April 1996 report from the Environmental Support Group 
(ESG) has been associated with the claims folder.  The ESG 
report contains military documents, which confirm two attacks 
on the Ton Son Nhut Air Base during the veteran's tour

A hearing was held before a member of the Board sitting at 
the RO in March 1999.  At that time the veteran testified 
that he came under enemy fire on multiple occasions while 
working on the flight line.  

To summarize, the veteran's DD 214 does not indicate that he 
was awarded the Combat Infantry Badge, the Purple Heart, or 
other medal which would be by itself sufficient to prove that 
he had engaged in combat with the enemy.  Therefore, 
corroborative evidence, other than lay statements, is 
required to verify the combat stressors.  Zarycki v. Brown, 6 
Vet.App. 91, 98 (1993).  

In this regard, the veteran has provided detailed 
information, to include hearing testimony, concerning his 
stressors.  ESG was unable to confirm all of the reported 
stressors.  However, ESG did confirm two enemy attacks.  The 
Board is of the opinion that this fact, when viewed in 
conjunction with the veteran's testimony and the opinion from 
his treating psychiatrist, establishes that the veteran did 
come under enemy attack while working on the flight line.  
Accordingly, these stressors  have been verified.  

The VA examination and the statements from the VA 
psychiatrist who is treating the veteran clearly establish a 
diagnosis of PTSD.  Additionally, this medical evidence, 
particularly that January 1996 statement from his treating 
psychiatrist, shows that the PTSD is, at least in part, 
related to the inservice verified stressors. Accordingly, it 
is the judgment of the Board that service connection for the 
currently diagnosed PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

